By the Court.
The contract was made in Massachusetts, to be executed in Massachusetts, and indorsed to a New York plaintiff afterwards. That the defendant’s discharge under the insolvent law is a good bar, is settled by the recent case of Scribner v. Fisher, 2 Gray, 43.
Judgment for the defendant.*

 A similar decision was made in Suffolk, March term 1855, upon similar pleadings, in the case of Laban Capron vs. Samuel S. Johnson, which was an action on a promissory note made at Salem by the defendant, a citizen of this commonwealth, and payable “at the Salem Bank” to the plaintiff, a citizen of New York.
J. H. Wakefield, for the plaintiff.
O. P. Lord, for the defendant.